Title: From James Madison to Judges of the Ciruit Court of New York, June 1806
From: Madison, James
To: Judges of the Ciruit Court of New York



June-July 1806

We have been summoned to appear on the fourteenth day of this month, before a special circuit Court of the U. States for the District of New York to testify on the part of William S. Smith and Samuel G. Ogden severally in certain issues of Traverse between the U. States and the said Smith & Ogden.  Sensible of the respectful attention due to the writs of Subpoena that have been issued in these Cases, it is with regret we have to state to the Court that the President of the U. States, from his view of the state of our publick affairs, has specially informed us that he cannot at this juncture consistently dispense with our personal services.  Your Honors will be pleased to accept this as an apology for our non-attendance at this time.  And, as at a subsequent period the absence of all the Heads of Departments from the seat of Government may be extremely inconvenient & injurious as well to individuals as to the publick, we would respectfully hope that the Council for the Traversers and the Attorney for the U. States would be so obliging as to consent to the issuing of Commissions for the purpose of taking our testimony of what we may respectively know in these Cases.
